Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first locking surface”, “first locking member”, “second locking member”, “second biasing member”, “positioning ring 312” (please see 112b below), an embodiment having BOTH bushing and release sleeve, of claims 1 and 9; the “off center position” of claim 5;  must be shown or the feature(s) canceled from the claim(s).  
Examiner notes that part 120 is disclosed, but not included in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims “first locking surface”, “first locking member”, “second locking member”, and “second biasing member” are not terms utilized in the specification.  Examiner is unsure if these are other parts that are clearly disclosed, and if so, which term applies to which clearly defined parts.  Examiner believes that the locking members may be ball bearings, but examiner is unsure which ball bearing is referred to in “first locking member” or “second locking member”.  Examiner notes that applicant shows radial springs in figure 5, but does not label them in the drawings nor clearly discuss them in the specification.  Examiner is unsure what the “first locking surface” is.
Applicant claims “the bushing” AND “a release sleeve”, but discloses “the release sleeve/bushing 114 are a single part”.  Applicant has not distinguished these parts, and based on the specification, does not disclose an embodiment where these are separate parts.  Examiner is unsure to what applicant refers “the bushing” in paragraph f.
Applicant claims “the bearing into engagement” but does not previously claim “a bearing”.  Examiner has assumed that the locking members are ball bearings; does “the bearing” refer to “locking member”?  Which of the two claimed locking members does this refer to?  Examiner suggests removal of the term “locking member” and to utilize “bearing” as suggested in paragraph f.  Examiner suggests referring to which (first or second) bearing applicant intends in paragraph f.  
Applicant claims “a positioning ring”, which indicates that this part is a distinct component of the securing mechanism; however, the drawings indicate that the “positioning ring” disclosed as part 312 in figure 3 is a surface of another part.
Applicant discloses “a release collar 122” and “the collar 112 and the release sleeve/bushing 114 are a single part”.  Applicant claims all three of these names separately in claim 1, and two of these names separately in claim 9.  Examiner is unsure of the difference of scope between these terms, and suggests applicant utilize one name per part, as required in MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.    
Applicant claims “positioning ring 312”, however figure 2 indicates the same part as sleeve 118, figure 3 indicates it is part of socket 112 adjacent to the bearings 116, and figure 10 makes the “positioning ring” seem to be the same surface as rear taper 302 of lock sleeve 118.  Examiner does not understand the scope of the “positioning ring 312”.  
Applicant claims “a second locking member” three times, once in paragraph d, one in paragraph g, and once in paragraph h.  Examiner is unsure of the scope of “locking members”, and is further unsure if applicant is referring to the same “second locking member” or a different locking member.  Examiner notes that the release sleeve/bushing 114 does NOT engage what is assumed to be second locking member: bearings 116.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0103144 Gauthier, in view of 64538048 Lee.
Regarding claims 1 and 9, Gauthier discloses a securing mechanism for attaching the shaft of an implement to a tool (handle 100 and tool 108, combination of these parts in claim 9 is met in Gauthier), the mechanism comprising: 
a) a socket 112 adapted to be secured to the tool (tool handle 100, figure 1), the socket 112 including at least two grooves (figure 10) disposed on an interior surface of the socket and engageable with the shaft to maintain the alignment of the shaft with the mechanism (as shown in figure 10); 
b) a locking sleeve 118 including a central passage aligned with the socket 112 (allowing tool 108 therethrough) and having a first locking surface and a second locking surface therein (these surfaces are undefined in the instant application, but claimed in Gauthier claim 1); 
c) a release collar 122 aligned and inserted within the passage of the locking sleeve 118, the collar 122 including a first locking member (assumed to be ball bearings; bearings 164) selectively engageable with the first locking surface and adapted to engage the shaft (engages shaft in figure 10); 
d) a second locking member (assumed to be ball bearings; bearings 116) disposed within at least one opening 134 (figure 20) in the socket 112 (figure 10) positioned between the at least two grooves (figure 17), the second locking member 116 selectively engageable with the second locking surface and adapted to engage the shaft (as shown in figure 10); 
e) a first biasing member 120 disposed within the passage between the socket 112 and the collar 118 to bias the locking member into engagement with the first locking surface (biases the ball bearings into locking positions); 
g) a positioning ring (examiner is unsure of the scope of this device, which is present in claim 1, absent in claim 9, and present in claim 10; examiner notes that applicant discloses that the “positioning ring” is the same as “tapered end” in figure 10, therefore the tapered end 132 of Gauthier is considered the “positioning ring”) disposed within the passage of the locking sleeve 118 and engaged with a second locking member (assumed to be ball bearings 116), the positioning ring 132 engageable with a second locking member 116 [0055]; and 
h) a release sleeve 150 (please see 112b above) disposed within the passage of the locking sleeve 118 and engaged between the first biasing member (ball bearing 164) and the release collar 122, the release sleeve 150 engageable with a second locking member (assumed to be bearing 164, please see 112b) such that the first and second locking members can be released with a single action.
Gauthier discloses one biasing member 120 between the bushing 114 and the release collar 122/ release sleeve 150, and the bushing directly abuts socket 112.  Gauthier does not disclose a second biasing member within the passage between the socket 112 and the bushing 114.  
Lee discloses a release collar 90 within a socket 70, the release collar 90 and the socket 70 are biased against each other with either full length biasing members 80, or two half length biasing members 81 and 82 (figure 8) with bearing 83 in between.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two biasing members as taught in Lee for the one biasing member as taught in Gauthier, as these are known to be equivalents, as taught in Lee.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner contends that the use of a second biasing member between socket 112 and bushing 114 in combination with the existing spring 120 creates the known equivalent use of two springs instead of the one spring disclosed by Gauthier.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 9 in particular, claim 9 omits the positioning ring, and includes the combination of tool with handle and securing mechanism.  Gauthier discloses the use of the combination, as well as includes the positioning ring.

Regarding claim 10, Gauthier discloses the tool of claim 9, with the positioning ring from claim 1.

Regarding claim 2, Gauthier as modified discloses the mechanism of claim 1, wherein the release sleeve and release collar are one component (as disclosed in the prior art, also please see 112b rejection). 

Regarding claim 3, Gauthier as modified discloses the mechanism of claim 1, wherein the first locking member (assumed to be bearings 164) are adapted to engage flat surfaces on the shaft (the flat surfaces on the shaft must pass by the ball bearings 164 in a contacting manner, as shown in figure 10).  

Regarding claim 4, Gauthier as modified discloses the mechanism of claim 3, wherein the first locking member (assumed to be bearings 164) and the second locking member (assumed to be bearings 116) are adapted to engage different flat surfaces on the shaft (examiner notes that the bearings engage different surfaces along the length of the tool 108, on opposite sides of the divot 109, shown in figure 10).  
Regarding claims 5 and 9, Gauthier as modified discloses the mechanism of claims 3 and 9, wherein the second locking member (assumed to be bearings 164) is adapted to engage a flat surface of the shaft in an off-center position (figures 4, 19).  

Regarding claim 6, Gauthier as modified discloses the mechanism of claim 1 wherein the first and second locking members (ball bearings 164 and 116 respectively) are adapted to engage different diameter surfaces of the shaft (as shown in figure 10).  

Regarding claim 7, Gauthier as modified discloses the structure of claim 1 in combination with, and disposed in a handle 100.  Examiner notes that claim 7 has identical scope as claim 10.

Regarding claim 12, Gauthier as modified discloses the tool of claim 9, further comprising a shaft 108 engagable with the securing mechanism (figure 10), the shaft including a first portion 166 adjacent to the end of the shaft 108, the first portion having a first cross sectional shape (generally square) and a number of first flat surfaces thereon (best shown in figure 6).

Regarding claim 13, Gauthier as modified discloses the tool of claim 12, further comprising a second portion (groove) on the shaft adjacent the first portion and having a second cross sectional shape (circular) and a number of second flat surfaces thereon (to create the groove).

Regarding claim 14, Gauthier as modified discloses the tool of claim 13, wherein the first cross sectional shape is different than the second cross sectional shape (generally square and circular).

Regarding claim 15, Gauthier as modified discloses the tool of claim 14, wherein the first cross sectional shape as a different diameter than the second cross sectional shape (shown best in figure 10, the groove 109 is wider than the flat surfaces of the end 166 of the shaft 108).  

Regarding claim 8, Gauthier as modified discloses the tool and implement of claim 1, and a method of attaching the implement to the handle (claim 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677